Citation Nr: 1047688	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  04-31 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for the period prior to August 30, 2004, and in excess of 20 
percent for the period beginning August 24, 2004, for a lumbar 
spine disability.

2.  Entitlement to a disability rating in excess of 10 percent 
for sinusitis.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from August 1984 to April 
1994.  He also reportedly had approximately 13 years of prior 
active service.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge in Washington, DC in 
January 2008.  A transcript of the hearing is associated with the 
claims files. 

This case was most recently before the Board in April 2008, at 
which time the board remanded the issues currently on appeal for 
additional development.

In the April 2008 remand, the Board referred the issues of 
entitlement to service connection for a bilateral leg 
disability, of entitlement to service connection for a 
psychiatric disability, and of entitlement to a total 
disability rating based on individual unemployability due 
to service-connected disabilities (TDIU) to the RO for 
appropriate action.  The record before the Board does not 
show that steps have been taken to adjudicate these 
claims.  Therefore, the Board again refers these issues to 
the RO for the appropriate action. 

The issue of entitlement to a disability rating in excess of 10 
percent for sinusitis is addressed in the REMAND following the 
order section of this decision.


FINDINGS OF FACT

1.  Prior to August 30, 2004, the Veteran's lumbar spine 
disability was manifest by pain on motion.

2.  Beginning August 30, 2004, the Veteran's lumbar spine 
disability was manifest by flexion limited to approximately 45 
degrees with discomfort.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
the period prior to August 30, 2004, and in excess of 20 percent 
for the period beginning August 30, 2004, for a lumbar spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5289, 5291, 5292, 5293, 5295 (2003); 
38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5242, 5243 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was mailed letters in May 
2002 and March 2006 advising him of what the evidence must show 
and of the respective duties of VA and the claimant in obtaining 
evidence.  In a separate March 2006 letter, the Veteran was 
provided with appropriate notice with respect to the disability-
rating and effective-date elements of his claim.

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) are 
on file.  VA Medical Center treatment records have been obtained.  
The Veteran was afforded the appropriate VA examinations.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, which could be 
obtained to substantiate the claim.  The Board is also unaware of 
any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim. 

Legal Criteria

General

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Criteria for Rating Disabilities of the Spine

During the pendency of this claim, the criteria for evaluating 
disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable evaluation 
if it is postoperative, cured.  A 10 percent evaluation is 
warranted if it is mild.  A 20 percent evaluation is warranted if 
it is moderate with recurring attacks.  A 40 percent evaluation 
is warranted if it is severe with recurrent attacks and 
intermittent relief.  A 60 percent evaluation is warranted for 
pronounced intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, or 
by combining under 38 C.F.R. § 4.26 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A maximum 60 
percent evaluation is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration of 
at least 4 weeks, but less than 6 weeks, during the past 12 
months.  A 20 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but less 
than 4 weeks, during the past 12 months, and a 10 percent 
evaluation is assigned for incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during the 
past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological manifestations" 
means orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if there 
are slight subjective symptoms only.  A 10 percent evaluation is 
warranted if it is manifested by characteristic pain on motion.  
A 20 percent evaluation is warranted when there is evidence of 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 percent 
evaluation if it is slight, a 20 percent evaluation if it is 
moderate, or a 40 percent evaluation if it is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent evaluation if 
it is favorable or a 50 percent evaluation if it is unfavorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).

Under the criteria effective September 26, 2003, degenerative 
arthritis of the spine is to be evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2010).  Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine or 
under the formula for rating intervertebral disc syndrome based 
on incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2010).

Under the general rating formula for rating diseases and injuries 
of the spine, effective September 26, 2003, with or without 
symptoms such as pain (whether or not it radiates), stiffness or 
aching in the area of the spine affected by residuals of injury 
or disease, the following ratings will apply.  An evaluation of 
10 percent is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees; or the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees, but not greater than 235 
degrees; there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or if 
there is a vertebral body fracture with loss of 50 percent or 
more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.

A 20 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, if there is 
favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.   

A 50 percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted if there is unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, 
which provide the following: First, associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of thoracolumbar spine is to 240 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in the regulation.  
Fourth, each range of motion should be rounded to the nearest 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and 
cervical spine segments shall be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243. 

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2008); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.

The Veteran was afforded a VA examination in May 2002.  At that 
time, the Veteran reported that he experienced mild, lower back 
pain daily.  He reported that at times he experienced twitching 
of the calves and legs.  The Veteran reported that his daily back 
pain did not prevent him from carrying out his usual daily 
activities, but that he did occasionally experience painful 
flare-ups.  He reported that the flare-ups would last 
approximately 2-3 days and were generally precipitated by change 
in weather, coolness or dampness, heavy lifting, repeated 
bending, or half-jerking movements.  He reported that once a 
flare-up occurred he had to stay vertical to prevent further 
pain.  The Veteran reported that he could not flex his lumbar 
spine for more than 15 minutes.  The Veteran reported back pain, 
weakness, fatigue, lack of endurance, and stiffness.  He reported 
that he used medication, to include muscle relaxants, for 
treatment.  He reported that his back pain, once it flared, 
prevented him from doing anything that required bending at any 
angle.  The Veteran denied use of epidural steroids or history of 
ruptured disc.  He denied sciatica.  He reported that he was not 
receiving any treatment for his back other than using non-
steroidal anti-inflammatories and muscle relaxants.  

Upon physical examination, there was no evidence of painful 
motion or muscle spasm.  Straight leg raising test was negative, 
bilaterally.  There was no pain, weakness, or lack of endurance.  
Range of motion measurements were as follows: flexion to 90 
degrees without pain, extension to 35 degrees without pain, right 
and left lateral rotation to 35 degrees each without pain, and 
right and left lateral flexion to 40 degrees each without pain.  
The Veteran's posture was normal.  The Veteran's gait was also 
normal and there was no limitation of function on standing or 
walking noted.  Reflexes in the knees and ankles were normal.  
Sensory examination showed mild decreased sensation over the left 
lateral thigh consistent with neuralgia parethetica.  Motor 
function was normal with no atrophy.  The examiner diagnosed 
degenerative joint disease (DJD) at L5-S1.  The examiner noted 
that the Veteran had lumbar degenerative disc disease (DDD) with 
good range of motion and no neurovascular abnormalities, except 
possible lateral cutaneous nerve neuropathy of the left thigh.  

In a January 2003 rating decision, the Veteran's 10 percent 
evaluation was continued.  In his January 2004 notice of 
disagreement, the Veteran asserted that his back disability was 
worse than reflected by the 10 percent disability rating.    

In August 2004, the Veteran was afforded another VA examination.  
At that time, the Veteran reported that he had experienced 
progressive discomfort of the lumbar spine which was exacerbated 
by bending, twisting, heavy lifting, standing for long periods of 
time, and sitting for long periods of time.  He reported that he 
experienced intermittent mild, recurrent discomfort radiating to 
both lower extremities.  He reported that the pain level could 
reach a 10 of 10 in severity.  The Veteran reported that he had 
begun using a cane for ambulation.  

Upon physical examination of the thoracolumbar spine, there was 
no evidence of erythema, edema, or heat changes.  There 
reportedly were appreciable radiating pain and range of motion 
without muscle spasm or tenderness to palpation.  Straight leg 
raising was negative, bilaterally.  There were no current signs 
of radiculopathy.  Range of motion measurements were as follows: 
flexion to approximately 45 degrees with discomfort, extension to 
approximately 15 degrees with discomfort, right and left lateral 
flexion to 20 degrees each with discomfort, and right and left 
lateral rotation to approximately 25 degrees each with 
discomfort.  The examiner noted that there was no further 
limitation by fatigue, weakness, lack of endurance, or 
incoordination.  The examiner diagnosed the Veteran with 
arthritis of the lumbar spine and noted that it was 
intermittently symptomatic, and progressively worsening.  

In a March 2006 Decision Review Officer (DRO) decision, the 
Veteran's disability rating was increased to 20 percent, 
primarily based on the findings in the August 2004 examination 
report.  At that time, the diagnostic code used to evaluate the 
Veteran's disability was changed from Diagnostic Code 5295 to 
Diagnostic Code 5242 under the new criteria in effect beginning 
September 26, 2003.  

In July 2006, the Veteran was afforded another VA examination.  
At that time, the Veteran reported that he experienced stiffness 
and weakness of his spine.  He also reported constant low back 
pain, which traveled intermittently into both legs.  He reported 
that the pain was sharp and burning in nature and was a 7 of 10 
in intensity.  He reported that the pain was elicited by physical 
activity, bending, and lifting.  The Veteran reported that his 
back pain was relieved by rest, anti-inflammatory medication, and 
muscle relaxants.  The Veteran reported that he could function at 
the time of pain, but only with medication.  The examiner noted 
the functional impairment to consist of pain with bending, 
lifting, and physical activity.  

Upon physical examination, the Veteran's posture and gait were 
within normal limits.  The examiner noted that the Veteran did 
not require an assistive device for ambulation.  There was no 
evidence of radiating pain on motion.  There were no muscle 
spasms or tenderness.  Straight leg raising test was negative, 
bilaterally.  There was no ankylosis of the lumbar spine.  Range 
of motion measurements were as follows: flexion to 90 degrees, 
with pain occurring at 40 degrees; extension to 30 degrees, right 
and left lateral flexion to 30 degrees each, and right and left 
lateral rotation to 30 degrees each.  The joint function of the 
spine was noted to be additionally limited after repetitive use 
by pain and lack of endurance, pain having the major functional 
impact.  Joint function of the spine was not additionally limited 
by weakness, fatigability, or incoordination.  Inspection of the 
spine revealed normal head position with symmetry in appearance.  
There was symmetry of spinal motion with normal curvature of the 
spine.  There were no signs of intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  Neurological 
examination of the lower extremities showed both motor and 
sensory function to be within normal limits.  The examiner 
continued the diagnosis of lumbar spine arthritis.  

In January 2010, the Veteran was afforded another VA examination.  
At that time, the Veteran reported that his back disability had 
gotten progressively worse over time.  He denied both 
genitourinary and gastrointestinal symptoms.  He denied 
experiencing leg numbness, leg parathesia, falls, leg or foot 
weakness, unsteadiness, fatigue, and weakness.  The Veteran 
reported experiencing pain, stiffness, and decreased range of 
motion.  The Veteran reported that he experienced severe painful 
flare-ups every three to four months that would last from three 
to seven days at a time.  He reported that sometimes the flare-
ups were caused by bending and sometimes they came on suddenly.  
The Veteran reported that heat and rest alleviated the painful 
flare-ups and that in his estimation, he lost approximately 80 
percent of his range of motion during a painful flare-up.  The 
Veteran reported that he used a cane about 80 percent of the time 
and that he was able to walk only 1/4 of a mile before stopping and 
that he was able to stand for 15 to 30 minutes at a time.  He 
also reported that he used a solar brace five days a week to help 
keep heat on his back.  The Veteran reported that he worked part 
time as a bus driver.

Upon physical examination, the Veteran was found to have normal 
posture, head position, and spinal symmetry.  There was some 
abnormal lumbar lordosis, but otherwise, no abnormal spinal 
curvatures were noted.  There were no muscle spasms, guarding, 
atrophy, tenderness, or weakness.  The Veteran was found to have 
an antalgic gait with increased wear on the outside edge of the 
heel of his right shoe.  Range of motion measurements were as 
follows: flexion to 70 degrees, extension to 20 degrees, right 
and left lateral rotation to 20 degrees each, and right and left 
lateral flexion to 20 degrees each.  The examiner noted that the 
Veteran had additional limitation of motion after repetition due 
to pain.  The range of motion measurements following repetition 
were as follows: flexion to 40 degrees, extension to 10 degrees, 
right and left lateral rotation to 15 degrees each, and right and 
left lateral flexion to 15 degrees each.

The examiner continued the Veteran's lumbar spine diagnosis.  The 
examiner noted that the Veteran's disability would have a mild 
effect on the Veteran's ability to participate in recreation; and 
a moderate effect on his ability to perform chores, shop, 
exercise, and participate in sports.  The examiner reported that 
even though the Veteran reported using a cane 80 percent of the 
time, he was still employed as a bus driver, which the examiner 
reported may actually aggravate his symptoms.  The examiner 
opined that the Veteran may be more suited for employment that 
was less detrimental to his overall back and spinal health.

A review of the post service medical records shows that the 
Veteran has received periodic treatment at the VA Medical Center.  
In September 2002, the Veteran reported to the VA Medical Center 
with complaints of right lumbar discomfort with right leg 
weakness.  The extremities were found to be clinically normal 
upon examination, the treatment note explicitly noted that there 
was no sciatica, and the neurologic findings were negative.  The 
Board does note that low back pain is included on the Veteran's 
VA Medical Center problem list.  

In May 2007, the Veteran underwent a magnetic resonance imaging 
scan (MRI) of his spine at the VA Medical Center.  The MRI 
revealed posterior bulge of the disc osteophyte complex at L2-3.  
There was mild annular bulge at L3-4.  There were annular bulge 
and reactive right foraminal stenosis at L4-5.  Lastly, there 
were narrowing of the disc space and mild, nonspecific annular 
bulge at L5-S1.  

In October 2009, the Veteran was afforded a spinal X-ray at the 
VA Medical Center.  X-ray results revealed slight narrowing of 
the L2-3 and L3-4 intervertebral disc spaces, with moderate 
narrowing at L4-5 and L5-S1 with vacuum disc phenomenon present.  
There was mild narrowing of the apophyseal joints at L3-S1.  
There was also mild anterior hypertrophic spurring of the 
opposing endplates of L2 through S1.

The Board will first consider whether the Veteran is entitled to 
a disability rating in excess of 10 percent for the period prior 
to the regulation change which was effective September 26, 2003.    

The Board finds that at the time of the initial evaluation of the 
disability, the Veteran should have been evaluated under 
Diagnostic Code 5292, used to evaluate limitation of motion of 
the lumbar spine rather than the Diagnostic Code 5295 used by the 
originating agency.

In this regard, the Board notes that the Veteran's primary 
symptoms of his low back disability are limited range of motion 
and pain on motion.  Additionally, at the time of the grant of 
service connection, the Veteran already had X-ray evidence of 
degenerative changes in his lumbar spine.  Since the Veteran did 
not have a simple diagnosis of back strain at the time of service 
connection, Diagnostic Code 5295 did not adequately account for 
either the diagnosis of record or the symptomatology experienced 
by the Veteran.

The Board finds that the Veteran is not entitled to a disability 
rating in excess of 10 percent for the period prior to the 
regulation change on September 26, 2003.  In this regard, the 
Board notes that the limitation of motion noted in the May 2002 
VA examination does not represent limitation of motion that is 
worse than slight.  In fact, the Board notes that for the most 
part, the Veteran had full range of motion, but also had pain on 
motion.  Therefore, under Diagnostic Code 5292, the Veteran is 
only entitled to a disability rating of 10 percent given the 
evidence of symptomatology of record. 

Consideration has been given to assigning the Veteran an 
evaluation under Diagnostic Code 5289.  However, the Veteran's 
lumbar spine is not ankylosed so a higher rating under Diagnostic 
Code 5289 is not in order.

Consideration has also been given to assigning the Veteran an 
evaluation under Diagnostic Code 5293, the code used to evaluate 
intervertebral disc syndrome.  However, at the time of the grant 
of service connection, there was no evidence that the Veteran had 
been diagnosed with intervertebral disc syndrome and no evidence 
indicating that he had incapacitating episodes to the extent 
required for a rating in excess of 10 percent.

The Board will now address whether the Veteran is entitled to a 
disability evaluation in excess of 10 percent under the new 
rating criteria from September 26, 2003, to August 30, 2004, and 
in excess of 20 percent for the period beginning August 30, 2004.

The Board finds that the Veteran is not entitled to a disability 
rating in excess of 10 percent under the new rating criteria from 
September 26, 2003, to August 30, 2004, or in excess of 20 
percent for the period beginning August 30, 2004.  In this 
regard, the Board notes that range of motion testing at all of 
the VA examinations prior to the August 2004 VA examination, 
disclosed that the Veteran had normal forward flexion with pain 
on motion.  In addition, the Veteran does not have ankylosis of 
the entire thoracolumbar spine.  Moreover, there was no 
additional limitation of motion due to any of the Deluca factors 
set forth above.  Therefore, the Veteran was only entitled to a 
10 percent disability rating for pain on motion prior to the 
evidence of record indicating that the Veteran's range of motion 
of his lumbar spine had decreased to the point where a higher 
evaluation was warranted in August 2004.  Additionally, the 
examinations since the August 2004 examination fail to show that 
the Veteran has forward flexion limited to 30 degrees or less or 
that he has ankylosis of the entire thoracolumbar spine.    

In addition, the Board notes that the Veteran has been diagnosed, 
by MRI, with DDD.  Therefore, the Board has considered whether 
the disability should be evaluated on the basis of incapacitating 
episodes under Diagnostic Code 5243.  However, there is no 
evidence of record which shows that the Veteran has experienced 
any incapacitating episodes as a result of his thoracolumbar 
spine disability.  As a result, the Board finds that at this time 
the Veteran's predominant disability is his limitation of motion 
due to pain.  Additionally, separate evaluations for both 
limitation of motion based on pain and incapacitating episodes 
due to pain would be in violation of 38 C.F.R. § 4.14.

The Board has also considered whether a separate compensable 
rating for neurological impairment in either lower extremity is 
warranted at any time during the initial rating period.  The 
Board acknowledges that the Veteran has complained of pain 
radiating into his lower extremities and.  However, the Veteran's 
neurological findings at all his VA examinations and when he 
received treatment at the VA Medical Center were normal.  The 
Board finds that none of the objective evidence of record 
establishes the presence of neurological impairment in either 
lower extremity.  Therefore, the Board finds that a separate 
evaluation for a neurological impairment is not warranted for any 
portion of the initial rating period.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability at issue are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and the 
manifestations of the disability are contemplated by the 
schedular criteria.  Additionally, at his most recent VA 
examination, the Veteran reported that he still worked part time 
as a bus driver and the VA examiner reported that the Veteran 
would be even better suited to employment that did not put 
pressure on his back disability.  Additionally, the Veteran has 
not claimed that he is incapable of work as a result of his lower 
back disability.  In sum, there is no indication that the average 
industrial impairment from the disabilities would be in excess of 
that contemplated by the assigned ratings.  Accordingly, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.



ORDER

Entitlement to a disability rating in excess of 10 percent for 
the period prior to August 30, 2004, and in excess of 20 percent 
for the period from August 30, 2004, for a lumbar spine 
disability is denied.


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to a disability rating in 
excess of 10 percent for sinusitis is decided.

At his January 2008 Board hearing, the Veteran reported that he 
had received recent treatment for sinusitis at the Portsmouth 
Naval Medical Center.  In the April 2008 remand, the Board 
directed that those records be obtained.  A review of the record 
shows that the records from Portsmouth Naval Medical Center were 
requested.  Of record are three responses from the records 
department, the first stated that there were no inpatient records 
for the Veteran; the second stated that there were no outpatient 
records for the Veteran from the period requested, which was 
noted to be from January 1988 to December 1988; and the third 
again stated that there were no inpatient records for the Veteran 
at the facility.  

The Board notes that the Veteran reported treatment at the 
Portsmouth Naval Medical Center following his separation from 
active service.  Additionally, he reported that he was seen at 
the emergency department, but that he was not admitted for a 
hospital stay.  Therefore, records from 1988 would not be 
pertinent to this claim as the Veteran was not separated from 
active service until 1994 and inpatient records would not be 
pertinent as the Veteran reported that he was not admitted.

For the reasons listed above, the Board finds that the 
development conducted fails to adequately comply with the 
directives of the April 2008 remand.  The Court has held that RO 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand for 
corrective action.  Stegall v. West, 11 Vet. App. 268 (1998). 

Therefore, the Board finds that outpatient treatment records from 
May 1, 1994, to the present should be requested from the 
Portsmouth Naval Medical Center.  

Additionally, any other current treatment records, not already of 
record, should be obtained before a decision is rendered with 
regard to this issue.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
treatment records from the Portsmouth 
Naval Medical Center from May 1, 1994, 
through the present date.  If it is unable 
to obtain the identified records, it 
should so inform the Veteran and his 
representative and request them to submit 
the outstanding evidence.  All attempts to 
obtain these records should be documented 
in the claims files.  

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
other outstanding, pertinent medical 
records, to include treatment records from 
the VA Medical Center.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to a disability rating in 
excess of 10 percent for sinusitis based 
on a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


